WRIGHT, J.
to the jury. The point made by the defendant’s counsel is not tenable. The endorsement of the note transfers the legal ownership to the endorsee, and is not in any way affected by the agreement set up in evidence. That is an independent agreement; for a good consideration, and affects not the legal transfer. But the endorsement on a note, as between the parties, has no such sanctity as counsel suppose. Between strangers, if the endorsement was made before the note fell due, it would transfer the interest, so that the endorser would not be at liberty to show any of *81the circumstances attending the transfer to affect the right of the holder. But, as between the endorser and endorsee, the real transaction may always be shown. If the contract, therefore, is *proven to your satisfaction, and the plaintiff has done what he [81 was bound to do by it, he is entitled to a verdict for the note and interest.
Verdict for the plaintiff, and judgment.